Moreover, counsel’s failure to make a pretrial motion to suppress the evidence cannot be said to have deprived defendant of the effective assistance of counsel (see, People v Rivera, 71 NY2d 705, 709; People v Baldi, 54 NY2d 137; People v White, supra, at 860). Defendant failed to demonstrate "the absence of strategic or other legitimate explanations for counsel’s failure to request a particular hearing” (People v Rivera, supra, at 709).
We have reviewed defendant’s remaining contentions, including those raised in his pro se brief, and find them to be lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — criminal possession of controlled *972substance, third degree.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.